USDC IN/ND case 3:19-cv-00034-TLS-JPK document 30 filed 01/07/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JANE M. MCFEATERS,

                        Plaintiff,

                       v.                               CAUSE NO.: 3:19-CV-34-TLS-JPK

 ANDREW SAUL, Commissioner of the
 Social Security Administration,

                       Defendant.

                                     OPINION AND ORDER

       This matter is before the Court on the Plaintiff’s Motion for Approval of Attorney Fees

Under 42 U.S.C. § 406(b) [ECF No. 26]. The Plaintiff’s attorney requests attorney fees in the

amount of $18,152.33 pursuant to 42 U.S.C. § 406(b). Pl.’s Mem. 4, ECF No. 27. The Defendant

has filed a Response [ECF No. 29] indicating that he does not oppose the Plaintiff’s Motion. For

the reasons stated below, the Plaintiff’s Motion is GRANTED.

                                        BACKGROUND

       The Plaintiff initiated this action for judicial review of the Commissioner of Social

Security’s decision denying her application for disability insurance benefits. On January 21,

2020, the Court granted the Plaintiff’s request, reversing and remanding for further proceedings.

ECF No. 22. On April 22, 2020, the Court awarded $11,482.57 in attorney fees under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412. ECF No. 25.

       On remand, the Social Security Administration issued a Notice of Award entitling the

Plaintiff to past-due disability insurance benefits in the amount of $118,539.60, twenty-five

percent of which is $29,634.90. See Notice of Award 4, ECF No. 27-2. The Plaintiff filed the

instant motion [ECF No. 26] on December 10, 2020, requesting that the Court award Plaintiff’s
USDC IN/ND case 3:19-cv-00034-TLS-JPK document 30 filed 01/07/21 page 2 of 3


counsel $18,152.33 in attorney fees pursuant to § 406(b). This amount is based on the retainer

agreement between the Plaintiff and her attorney [ECF No. 27-1], in which the Plaintiff agreed to

pay her attorney twenty-five percent of all past-due benefits for work at the federal court level.

The requested amount of $18,152.33 for § 406(b) fees is based on the twenty-five percent of

past-due benefits of $29,634.90 minus the EAJA fees in the amount of $11,482.57. See Pl.’s

Mem. 4–5.

                                           ANALYSIS

       The Plaintiff’s counsel requests $18,152.33 in attorney fees pursuant to 42 U.S.C

§ 406(b). The Social Security Act allows for a reasonable fee to be awarded both for

representation at the administrative level, see 42 U.S.C. § 406(a), as well as representation before

the Court, see 42 U.S.C § 406(b). Culbertson v. Berryhill, 139 S. Ct. 517, 520 (2019) (quoting

Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002)). Under § 406(b), the Court may award a

reasonable fee to the attorney who has successfully represented the claimant in federal court, not

to exceed twenty-five percent of the past-due benefits to which the social security claimant is

entitled. 42 U.S.C. § 406(b)(1)(A); Gisbrecht, 535 U.S. at 792. The reasonableness analysis

considers the “character of the representation and the results the representative achieved.”

Gisbrecht, 535 U.S. at 808. Reasons to reduce an award include an attorney’s unjustifiable delay

or if the past-due benefits are large in comparison to the amount of time an attorney has spent on

a case. Id. 808. In addition, an award of EAJA fees under 28 U.S.C. § 2412 offsets an award

under § 406(b). Id. at 796.

       In this case, the requested amount of attorney fees is consistent with the contingency

agreement. The Plaintiff’s counsel represents that the proposed fee equals an effective hourly

rate of approximately $529.00 for the combined EAJA and § 406(b) fees. See Pl’s Mem. 6. Such



                                                 2
USDC IN/ND case 3:19-cv-00034-TLS-JPK document 30 filed 01/07/21 page 3 of 3


an hourly rate is reasonable given the contingent nature of this case. See, e.g., Osmun v. Comm’r

of Soc. Sec., 1:16-CV-273, 2020 WL 7334271, *3 (N.D. Ind. Dec. 14, 2020) (effective hourly

rate of $525); Niebuhr v. Saul, 18-CV-720, 2020 WL 6484488, at *1 (W.D. Wis. Nov. 4, 2020)

(effective hourly rate of $579); Koester v. Astrue, 482 F. Supp. 2d 1078, 1083 (E.D. Wis. 2007)

(collecting cases showing that district courts have awarded attorney fees with hourly rates

ranging from $400 to $1,500). In addition, counsel obtained a great benefit for the Plaintiff of

$118,539.60 in past-due benefits.

                                         CONCLUSION

        For the reasons stated above, the Court GRANTS the Plaintiff’s Motion for Approval of

Attorney Fees Under 42 U.S.C. § 406(b) [ECF No. 26] and AWARDS attorney fees under 42

U.S.C. § 406(b) in the amount of $18,152.33, which already accounts for the offset of EAJA

fees.

        SO ORDERED on January 7, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 3
